Citation Nr: 1332332	
Decision Date: 10/18/13    Archive Date: 10/24/13

DOCKET NO.  13-08 140	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Manchester, New Hampshire



THE ISSUE

Entitlement to an effective date earlier than April 29, 2010 for the award of service connection for multiple sclerosis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Smith, Counsel
INTRODUCTION

The Veteran served on active duty from August 1979 to January 1982.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Manchester, New Hampshire.

The Board notes that prior to the present appeal, the Veteran began pursuing a claim for a higher rating for posttraumatic stress disorder.  However, upon the issuance of a statement of the case in June 2006, a substantive appeal was not received and the appeal was not perfected.  Accordingly, this issue is not in appellate status and will not be addressed by the Board.

In the Veteran's VA Form 9, Appeal to the Board of Veterans Appeals, received in March 2013, the Veteran indicated that she wished to testify at a hearing before the Board by live videoconference.  She submitted a statement in September 2013 wherein she withdrew this hearing request. Therefore, the Board finds that there is no hearing request pending at this time.  See 38 C.F.R. § 20.702(e) (2013).

The Board has considered documentation included in the Virtual VA system in reaching the determinations below.  No new records pertinent to this appeal were found therein.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from August 1979 to January 1982.

2.  In September 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, as well as her authorized representative, that a withdrawal of this appeal was requested.

CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, as well as her authorized representative, have withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
HOLLY SEESEL
	Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


